DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-19 and 27 in the reply filed on 01/17/2022 is acknowledged.

Status of Claims
Claims 1-20, 23 and 25-30 are pending in this application.   Claims 21, 22 and 24 are cancelled.  Claims 25-30 are newly added.   Claims 1-13, 20, 23 and 25, 26, 28-30 are withdrawn from examination as being directed to a nonelected invention.  Claims 14-19 and 27 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Certified copies of application no. 10-2017-0009019 and 10-2017-0009015 have been received. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 has been considered by the examiner.

Status of Amendments
Applicants are reminded the status of the claims must be updated as necessary. See, 37 C.F.R. 1.121. Manner of Making Amendments 


	Applicants are reminded that claims withdrawn from consideration need to be designated as such

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural product (a composition of chondrocytes), as discussed below.

Broadest reasonable interpretation of claim 27 as a whole

Claim 27 recites: A chondrocyte produced by the method of claim 14.


Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 27 is directed to a composition of matter (a chondrocyte)(a product).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the composition is a naturally occurring product (a chondrocyte).  Because the composition is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the chondrocyte) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 27 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 14-16, 18, 19 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining “light” cells by centrifugation using a specific protocol: a) centrifuging a medium containing the OG cells at 300 rpm to 800 rpm for 3 to 10 seconds, to classify the precipitated cells as heavy cells; b) centrifuging the supernatant after centrifugation in step a) at 800 rpm to 1,200 rpm for 3 to 10 seconds, to classify the precipitated cells as medium cells; and c) centrifuging the supernatant after centrifugation in step b) at 1,200 rpm to 2,000 rpm for 3 to 10 seconds, to classify the precipitated cells as light cells and expression of markers: SOX9, COL10 and GAPDH, does not reasonably provide enablement for obtaining “light” cells by any other centrifugation procedure differing in speed and time or expression of a different set of markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Claim 14 recites:
A method for producing chondrocytes obtained by differentiation induction from stem cells, comprising:
i) culturing induced pluripotent stem cells (IPSCs) to obtain embryoid bodies;

iii) performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes, and selecting light cells;
iv) inducing differentiation of the light cells selected in step iii) into chondrocytes; and
v) obtaining the chondrocytes produced by differentiation induction in step iv).

Applicant’s specification discloses obtaining “light” cells by a specific centrifugation procedure and a specific set of markers.  See, for example, claim 17 for the protocol. Applicant’s specification discloses a limited number of markers (Figure 18C) (SOX9, COL10 and GAPDH) shared by the light, heavy and medium cell fractions and that the fractions differ in terms of gene expression levels (Figure 18, figure legend) between the fractions.  However, the specification does not disclose markers specific to OG cells or markers specific to the individual centrifuged cell fractions (light, medium, heavy).  Therefore, “light” cells are identified by solely by centrifugation protocol and expression of markers (SOX9, COL10 and GAPDH) compared to the medium and heavy fractions.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based 	on the content of the disclosure.

(A) The breadth of the claims:  the claimed centrifugation method is very broad, encompassing any and all speeds, and length of time and without identifying markers. 

(B) The nature of the invention: the nature of the invention is unpredictable. As disclosed by Guzzo et al (“Efficient Differentiation of Human iPSC-Derived Mesenchymal Stem Cells to Chondroprogenitor Cells,” Journal of Cellular Biochemistry 114:480–490 (2013) (Guzzo) (Abstract) chondrocytes derived from iPSCs produce a mixed population of cells resembling the phenotype of articular cartilage, transient cartilage, and fibrocartilage. Guzzo discloses (Abstract) the progenitor cells derived from human iPSCs exhibited features of mesenchymal stem cells (MSCs) and developed along multiple mesenchymal lineages, including osteoblasts, adipocytes, and chondrocytes in vitro.  Guzzo discloses (Abstract) there is a need for methods for identifying the most suitable progeny for cell based approaches to repair of cartilage using chondrocytes.

(C) The state of the prior art: The document Guzzo discloses (Abstract) the progenitor cells derived from human iPSCs exhibited features of mesenchymal stem cells (MSCs) and developed along multiple mesenchymal lineages, including osteoblasts, adipocytes, and chondrocytes in vitro.  Guzzo discloses (Abstract) there is a need for methods for identifying the most suitable progeny for cell based approaches to repair of cartilage. 

(D) The level of one of ordinary skill: the level of one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art:  the level of unpredictability is high. Guzzo discloses (Abstract) derivation of a mesenchymal stem cell population from human iPSCs is necessary to limit culture heterogeneity as well as chondrocyte maturation in the differentiated progeny and that as compared to pellet culture differentiation, BMP-2 treatment of iPSC-derived MSC-like(iPSC–MSC) micromass 

(F,G) The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance providing methods other than a specific protocol for centrifugation for obtaining light cells (see, claim 17 and page 53, lines 17-25) and do not provide unique markers for each of the light, medium and heavy cell populations.  The ability to identify light cells is dependent upon the centrifugation protocol and marker ratios of cells obtained using a specific centrifugation protocol and specific markers. 

(H) The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for obtaining light cells by any means other than the specific centrifugation protocol in the specification ((page 53; “iii) Isolation of OG cells by sizes, claim 17, and the specific markers (SOX9, COL10 and GAPDH). 

2. The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 recites the phrase “light cells.” The term is vague and unclear because the specification fails to disclose a definition of the term or provide physical characteristics of the cells other than a protocol for isolation and of expression markers SOX9, COL10 and GAPDH, which are also expressed by heavy cells.  Therefore, interpretation of the phrase “light cells” is based on the isolation protocol and expression of markers SOX9, COL10 and GAPDH.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 14, 16, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Reprogramming of blood cells into induced pluripotent stem cells as a new cell source for cartilage repair,” Stem Cell Research & Therapy (2016) 7:31) (Li) (cited on IDS filed 07/18/2019 as document no. 1) in view of Min et al (“Characterization of subpopulated articular chondrocytes separated by percoll density gradient,” In Vitro Cell. Dev. Biol.--Animal 38:35M.0, January 2002) (Min).

Li discloses generation of chondrogenic lineage cells (chondrocytes) from human peripheral blood via hiPSCs (Abstract)(the claimed “method for producing chondrocytes obtained by differentiation induction from stem cells;” claim 14).  Li discloses (Abstract) transforming peripheral blood cells into iPSCs.  Li discloses (Abstract) iPSCs were differentiated through multiple steps, including embryoid body formation (the claimed “culturing induced pluripotent stem cells (iPSCs) to obtain embryoid bodies;” claim 14(i)), hiPSC-mesenchymal stem cell (MSC)-like cell expansion, and chondrogenic induction for 21 days (the claimed “obtaining the chondrocytes produced by differentiation induction;” claim 14, (v)).
Li discloses culturing the embryoid bodies on gelatin coated dishes (page 3, right column, middle paragraph) (the claimed “performing adherent culture of the embryoid bodies obtained in step i) (claim 14, part (ii))(the claimed “culturing the cells on a gelation coated plate;” claim 16). Because Li follows the same procedure as applicants (performing adherent culture of the embryoid bodies), Li discloses obtaining outgrowth (OG) cells (claim 14, part (ii)).  Further, Li specifically discloses obtaining outgrowth cells (page 5, right column, last paragraph) (claim 14, (ii)).
Li discloses (page 3, right column, middle paragraph) the cells were cultured for 10 days, harvested, centrifuged at 1200 rpm for 3 minutes at room temperature and resuspended in chondrogenic differentiation medium (the claimed “performing centrifugation of the OG cells;” claim 14 (iii)).  Li discloses the cells were then differentiated into chondrocytes by subculture (page 3, right column, middle paragraph) (the claimed “inducing differentiation of the light cells selected in step iii) into chondrocytes:” claim 14, (iv)).  Li further discloses obtaining the chondrocytes so 
Li differs from the claims in that the document fails to disclose isolation of the cells by size by centrifugation of the OG cells.  However, Min cures the deficiency.
Min discloses populations of chondrocytes can be separated by discontinuous density gradient centrifugation and characterized (Abstract).  Min discloses that the separated cell populations possess distinct morphological, biochemical, and molecular biological cellular characteristics (page 35, right column, first full paragraph). 
Min discloses 4 fractions were obtained (page 36, figure 1).  Min discloses fraction 1 is composed of large cells having the least density (the claimed “light cells”). 
Regarding claim 17, the utilization of discontinuous gradient centrifugation is seen to be an obvious variation of the claimed 3-step centrifugation process because in both procedures, the cells are separated by weight (density).   
It would have been obvious to one of ordinary skill to modify the method of Li by performing density centrifugation as suggested by Min in order to obtain a desired subpopulation of outgrowth cells having a desired size for further subculture, differentiation and characterization.  One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Min, disclosing successful separation, culture and characterization of the cells obtained by discontinuous percoll density gradient centrifugation (claim 14, (iii) (the claimed “performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes, and selecting light cells”). 

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et and Min as applied to claims 14, 16, 17 and 27 above and further in view of Hu et al (“Efficient generation of transgene-free induced pluripotent stem cells from normal and neoplastic bone marrow and cord blood mononuclear cells,” BLOOD, 7 APRIL 2011 VOLUME 117, NUMBER 14) (Hu). The teachings of Li and Min above are incorporated herein in their entirety.

Hu discloses generation of iPSCs from reprogrammed cord blood mononuclear cells (Abstract; page e110, left column, “Generation of iPSCs from mononuclear cells”). 
It would have been obvious to one of ordinary skill to modify the method of Li and Min by utilizing iPSCs obtained from reprogrammed cord blood mononuclear cells as suggested by Hu in view of the teachings of Hu that it is now possible to obtain patient specific induced PSCs for therapeutic applications (Introduction, page 109, left column, first paragraph) and that the use of CBMN cells allows for elimination of genomic integration and background transgene expression, some of which are oncogenes.  One of ordinary skill would have had a reasonable expectation of success in utilizing CBMN cells view of the teachings of Hu, disclosing the technology is up to 100 times more reprogramming efficient when compared with fibroblasts.

	3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et and Min as applied to claims 14, 16, 17 and 27 above and further in view of Shen et al (“BMP-2 Enhances TGFβ3–Mediated Chondrogenic Differentiation of Human Bone Marrow Multipotent Mesenchymal Stromal Cells in Alginate Bead Culture,” TISSUE ENGINEERING: Part A Volume 15, Number 6, 2009) (Shen).  The teachings of Li and Min above are incorporated herein in their entirety.  
	Li and Min differ from the claims in that the documents fail to disclose the culture medium comprises hBMP2 and TGFβ3.  However, Shen cures the deficiency.
	Shen discloses culturing bone marrow mesenchymal stem cells in culture media comprising BMP2 and TGFβ3 and assessing the induction of chondrocyte differentiation (Abstract).  Shen discloses (Abstract) the expression of chondrocytic genes and proteins was analyzed by real-time PCR, western blot, histological, and immunohistochemical assays and that the differentiation system used showed a potent induction of chondrocytic phenotypes. Shen discloses (Abstract) the expression of chondrocytic markers, such as aggrecan (ACAN) and type II collagen (COL2A1), was 
	It would have been obvious to one of ordinary skill to modify the culture method of Li and Min by culturing the chondrocytes (light cells) in media additionally comprising BMP2 and TGFβ3 as suggested by Shen in view of the teachings of Shen that the combination of BMPs and TGFβ3 enhances chondrocyte differentiation.  One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Shen that the use of both BMPs and TGFβ3 together is superior to the standard differentiation method using TGFβ3 alone (Abstract).

	4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Min and Shen as applied to claims 14, 16, 17, 18 and 27 above and further in view of Fanganiello et al (“Increased In Vitro Osteopotential in SHED Associated with Higher IGF2 Expression When Compared with hASCs,” Stem Cell Rev and Rep (2015) 11:635–644) (Fanganiello).  The teachings of Li, Min and Shen above are incorporated herein in their entirety. 
	 Li, Min and Shen differ from the claims in that the documents fail to disclose treatment of the cells with the IGF2 inhibitor.  However, Fanganiello cures the deficiency.
	Fanganiello discloses (page 640, left column) that chromeceptin is an IGF2 inhibitor during in vitro osteoinducation and treatment of the cell cultures led to a significantly lower matrix mineralization in the cells.  Fanganiello discloses (page 640 bridging paragraph to right column) there is a direct correlation between IGF2 pathway activation and in vitro osteogenesis in the BMSCs (bone marrow stem cells) and that treatment of cells with chromeceptin efficiently inhibited osteogenic potential (page 642, left column, third full paragraph).   Fanganiello discloses (page 643, left column, top paragraph) IGF2 as a potential biomarker to pre-select cells with increased osteogenic potential.
	It would have been obvious to one of ordinary skill to modify the method of Li, Min and Shen by adding an IGF2 inhibitor (chromeceptin) to the culture of media as suggested by Fanganiello in order to identify cells having increased osteogenic 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632